Petition dismissed. It is ordered further that said clerk send a copy of this rescript to the clerk of the Superior Court for the county of Middlesex to be filed in the case of Ralph H. Harding vs. Fred W. Stoddard. This is a petition by the defendant Fred W. Stoddard in the case of Ralph H. Harding vs. Fred W. Stoddard to establish the truth of the defendant’s exceptions. The petition must be dismissed. Even if the truth of the exceptions were established, the bill of exceptions would present “no question of law of such gravity as properly to call for consideration of the court.” Commonwealth v. Vallarelli, 273 Mass. 240, 247. Graustein, petitioner, 305 Mass. 571. Stern, petitioner, 317 Mass. 767.